DETAILED ACTION

Allowable Subject Matter
Claims 21-23, 25-26, and 29-52 are allowed.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Michael Dreznes on 8/4/2022.

Please amend claims 1-21, 24-28, and 30-52.

1-20.	(Cancelled)

21.	(Currently amended) A device, comprising:
at least one processor; and
a memory including instructions that, when executed by the at least one processor, cause the at least one processor to:
receive a request from a second device, the device being voice-enabled and associated with a first user account associated with a first data store at one or more servers, the request for sharing a voice profile corresponding to a second user account associated with the second device, the voice profile being stored on a second data store at the one or more servers, the second data store being associated with the second user account;
send, to the one or more [[a ]]servers, a request to update the first data store at the one or more servers to include a reference to the second data store at the one or more servers that stores the voice profile; 
receive, from the one or more servers, a notification that the first data store at the one or more servers has been updated to include the reference to the second data store;
download a second voice profile corresponding to the first user account from the first data store;
download the voice profile via the reference to the second data store that is included in the first data store;
receive a voice request from a user;
calculate a first confidence score that the user corresponds to the first user account based on the voice request and the second voice profile;
calculate a second confidence score that the user corresponds to the second user account based on the voice request and the voice profile;
determine, based on the first and second confidence scores, whether the voice request is associated with the first user account or the second user account;
when the voice request is determined to be associated with the first user account provide, based on the determining, a first response to the voice request based on content that corresponds to the first user account; and
when the voice request is determined to be associated with the second user account provide, based on the determining, a second response to the voice request based on content that corresponds to the second user account.


24.	(Cancelled) 

25.	(Currently amended) The device of claim 21, 

26.	(Currently amended) The device of claim 21, 

27.	(Cancelled)

28.	(Cancelled) 

30.	(New) The device of claim 21, wherein the request is initiated by a user input at the second device.

31.	(New) The device of claim 30, wherein the user input authorizes sharing the second voice profile with the device.

32.	(New) A method comprising:
receiving, by a device, a request from a second device, the device being voice-enabled and associated with a first user account associated with a first data store at one or more servers, the request for sharing a voice profile corresponding to a second user account associated with the second device, the voice profile being stored on a second data store at the one or more servers, the second data store being associated with the second user account;
sending, to the one or more servers, a request to update the first data store at the one or more servers to include a reference to the second data store at the one or more servers that stores the voice profile;
receiving, from the one or more servers, a notification that the first data store at the one or more servers has been updated to include the reference to the second data store;
downloading a second voice profile corresponding to the first user account from the first data store;
downloading the voice profile via the reference to the second data store that is included in the first data store;
receiving a voice request from a user;
calculating a first confidence score that the user corresponds to the first user account based on the voice request and the second voice profile;
calculating a second confidence score that the user corresponds to the second user account based on the voice request and the voice profile;
determine, based on the first and second confidence scores, whether the voice request is associated with the first user account or the second user account;
when the voice request is determined to be associated with the first user account providing, based on the determining, a first response to the voice request based on content that corresponds to the first user account; and
when the voice request is determined to be associated with the second user account providing, based on the determining, a second response to the voice request based on content that corresponds to the second user account.


33.	(New) The method of claim 32, further comprising:
sending, to the second device, a notification that the voice profile is being shared.

34.	(New) The method of claim 32, wherein receiving the request is based on user input received at the second device, the user input authorizing to share the voice profile with the device.

35.	(New) The method of claim 32, wherein the first data store mirrors the second voice profile from a third data store which does not include or reference the voice profile.

36.	(New) The method of claim 32, wherein the first data store comprises a first portion and a second portion, the first portion for storing the second voice profile, and the second portion for storing the reference to the voice profile and references to other voice profiles corresponding to user accounts other than the first user account.

37.	(New) The method of claim 32, wherein the device is associated with a home account corresponding to the first user account, and
wherein a user of the second user account is identifiable by at least one of a first identifier that uniquely identifies the user with respect to the home account, a second identifier that uniquely identifies the user across multiple devices of the user, a third identifier that identifies the second device as a primary device of the user, or a fourth identifier that uniquely identifies the user with respect to a media content server.

38.	(New) The method of claim 32, wherein the request is initiated by a user interaction at the second device.

39.	(New) A non-transitory machine-readable medium comprising instructions that, when executed by one or more processors, cause the one or more processors to perform operations comprising:
receiving, by a device, a request from a second device, the device being voice-enabled and associated with a first user account associated with a first data store at one or more servers, the request for sharing a voice profile corresponding to a second user account associated with the second device, the voice profile being stored on a second data store at the one or more servers, the second data store being associated with the second user account;
sending, to the one or more servers, a request to update the first data store at the one or more servers to include a reference to the second data store at the one or more servers that stores the voice profile;
receiving, from the one or more servers, a notification that the first data store at the one or more servers has been updated to include the reference to the second data store;
downloading a second voice profile corresponding to the first user account from the first data store;
downloading the voice profile via the reference to the second data store that is included in the first data store;
receiving a voice request from a user;
calculating a first confidence score that the user corresponds to the first user account based on the voice request and the second voice profile;
calculating a second confidence score that the user corresponds to the second user account based on the voice request and the voice profile;
determining, based on the first and second confidence scores, whether the voice request is associated with the first user account or the second user account;
when the voice request is determined to be associated with the first user account providing, based on the determining, a first response to the voice request based on content that corresponds to the first user account; and
when the voice request is determined to be associated with the second user account providing, based on the determining, a second response to the voice request based on content that corresponds to the second user account.


40.	(New) The non-transitory machine-readable medium of claim 39, wherein the operations further comprise:
sending, to the second device, a notification that the voice profile is being shared.

41.	(New) The non-transitory machine-readable medium of claim 39, wherein receiving the request is based on user input received at the second device, the user input authorizing to share the voice profile with the device.

42.	(New) The non-transitory machine-readable medium of claim 39, wherein the first data store mirrors the second voice profile from a third data store which does not include or reference the voice profile.

43.	(New) The non-transitory machine-readable medium of claim 39, wherein the first data store comprises a first portion and a second portion, the first portion for storing the second voice profile, and the second portion for storing the reference to the voice profile and references to other voice profiles corresponding to user accounts other than the first user account.

44.	(New) The non-transitory machine-readable medium of claim 39, wherein the device is associated with a home account corresponding to the first user account, and
wherein a user of the second user account is identifiable by at least one of a first identifier that uniquely identifies the user with respect to the home account, a second identifier that uniquely identifies the user across multiple devices of the user, a third identifier that identifies the second device as a primary device of the user, or a fourth identifier that uniquely identifies the user with respect to a media content server.

45.	(New) The non-transitory machine-readable medium of claim 39, wherein the request is initiated by a user interaction at the second device.

46.	(New) A system comprising:
one or more processors configured to:
receive, by a device, a request from a second device, the device being voice-enabled and associated with a first user account associated with a first data store at one or more servers, the request for sharing a voice profile corresponding to a second user account associated with the second device, the voice profile being stored on a second data store at the one or more servers, the second data store being associated with the second user account;
send, to the one or more servers, a request to update the first data store at the one or more servers to include a reference to the second data store at the one or more servers that stores the voice profile;
receive, from the one or more servers, a notification that the first data store at the one or more servers has been updated to include the reference to the second data store;
download a second voice profile corresponding to the first user account from the first data store;
download the voice profile via the reference to the second data store that is included in the first data store;
receive a voice request from a user;
calculate a first confidence score that the user corresponds to the first user account based on the voice request and the second voice profile;
calculate a second confidence score that the user corresponds to the second user account based on the voice request and the voice profile;
determine, based on the first and second confidence scores, whether the voice request is associated with the first user account or the second user account;
when the voice request is determined to be associated with the first user account provide, based on the determining, a first response to the voice request based on content that corresponds to the first user account; and
when the voice request is determined to be associated with the second user account provide, based on the determining, a second response to the voice request based on content that corresponds to the second user account.


47.	(New) The system of claim 46, wherein the one or more processors are further configured to:
sending, to the second device, a notification that the voice profile is being shared.

48.	(New) The system of claim 46, wherein receiving the request is based on user input received at the second device, the user input authorizing to share the voice profile with the device.

49.	(New) The system of claim 46, wherein the first data store mirrors the second voice profile from a third data store which does not include or reference the voice profile.

50.	(New) The system of claim 46, wherein the first data store comprises a first portion and a second portion, the first portion for storing the second voice profile, and the second portion for storing the reference to the voice profile and references to other voice profiles corresponding to user accounts other than the first user account.

51.	(New) The system of claim 46, wherein the device is associated with a home account corresponding to the first user account, and
wherein a user of the second user account is identifiable by at least one of a first identifier that uniquely identifies the user with respect to the home account, a second identifier that uniquely identifies the user across multiple devices of the user, a third identifier that identifies the second device as a primary device of the user, or a fourth identifier that uniquely identifies the user with respect to a media content server.

52.	(New) The system of claim 46, wherein the request is initiated by a user interaction at the second device.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeong S Park whose telephone number is (571)270-1597. The examiner can normally be reached Monday through Friday 8:00-4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenton B Burgess can be reached on 571-272-3949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEONG S PARK/Primary Examiner, Art Unit 2454                                                                                                                                                                                                        
August 4, 2022